Citation Nr: 1013935	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-39 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability 
(upper back) based on incurrence or aggravation during 
service.

2.  Entitlement to service connection for a neck disability, 
as secondary to an upper back disability.

3.  Entitlement to service connection for headaches, as 
secondary to an upper back disability.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Attorney John S. Berry, Esq.



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

The Veteran filed a service connection claim for prostate 
cancer due to herbicide exposure in February 2007.  The claim 
was deferred in the November 2007 rating decision, therefore 
it is not before the Board at this time.  

The claim for prostate cancer is referred to the RO for 
further development, if necessary, and adjudication (if 
needed).


FINDINGS OF FACT

1.  The Veteran has a back disability (upper back) that was 
not incurred or aggravated during service from February 1968 
to February 1972.

2.  The Veteran has bilateral hearing loss that was incurred 
(the left ear) or aggravated (the right ear) during service 
from February 1968 to February 1972.

3.  The Veteran is not service-connected for a back 
disability, and there is no evidence of a direct association 
between any current neck disability and service.

4.  The Veteran is not service-connected for a back 
disability, and there is no evidence of a direct association 
between any current headaches and service.
CONCLUSIONS OF LAW

1.  Service connection for a back disability based on in-
service incurrence or aggravation is not established.  
38 U.S.C.A. §§ 1110, 1111, 1132, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

2.  Service connection for bilateral hearing loss based on 
in-service incurrence and aggravation is established.  
38 U.S.C.A. §§ 1110, 1111, 1132, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

3.  Service connection for neck disability and headaches on a 
direct basis or as secondary to the nonservice connected back 
disability on the bases of proximate cause or aggravation is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).
2.  Back disability (upper back)

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence includes private 
treatment records indicating back pain and a diagnosis of 
degenerative joint disease of the thoracic spine.  Therefore, 
the Veteran indeed shows a current upper back disability.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).   

The evidence, including service personnel records (SPRs) and 
service treatment records (STRs), indicates that the Veteran 
reported upper back issues due to a whiplash injury from a 
motor vehicle accident prior to service, during his February 
1968 entrance examination.  Indeed, he sought treatment for 
occasional episodes of pain to the upper back during service 
and reported similar upper back pain on his separation 
examination.  

The Board finds that the presumption of soundness is 
rebutted.  Despite the lack of medical records related to the 
pre-existing whiplash injury, the Veteran has been consistent 
in all service and post-service treatment records and lay 
statements regarding his pre-service injury.  The question 
becomes whether the pre-existing upper back injury was 
aggravated by active service.  

As cited above, the Veteran sought occasional treatment for 
upper back pain during service, with no further injury 
reported.  The separation examination indicates that the 
Veteran reported back pain similar to that reported upon 
entrance.  There was no complaint of increased severity of 
symptoms, providing evidence against this claim.

A November 1992 Mayo Clinic treatment record includes a 
detailed history of the Veteran's back problems.  The 
examiner first cites the 1966 motor vehicle accident that 
resulted in whiplash.  The Veteran reported that he had been 
diagnosed with whiplash and treated with physical therapy and 
that the pain eventually "resolved".  The Veteran then 
reported that "about five years ago", or in approximately 
1987, the Veteran slipped and fell, landing primarily on his 
back and shoulders with resulting neck and shoulder pain.  

Importantly, the Veteran made absolutely no reference to 
service or any aggravation of symptoms during service, 
providing highly probative factual evidence against his own 
claim at this time.  Notably, the Veteran reported that the 
symptoms of his pre-existing injury gradually resolved with 
no further exacerbation until his fall in 1987, providing 
highly probative evidence against this claim, clearly and 
unmistakably indicating that his pre-existing back injury, if 
it did not resolve in service, clearly did not worsen in 
service.

In this case, the Veteran's lay statements indicating that 
his back problem before 1987 resolved is highly probative 
regarding subjective symptoms (such as pain).  If, for 
example, the Veteran was having more back pain during service 
than he had prior to service, it would seem clear that he 
would have noted this fact in this examination report rather 
than stating his problem had resolved prior to the 1987 
injury.

Such records provide clear and unmistakable evidence that an 
injury existed prior to service.  The Board therefore finds 
that medical evidence during and after service clearly and 
unmistakably demonstrates that the Veteran had a pre-existing 
upper back injury prior to induction into service in February 
1968.  The Board finds that the Veteran's assertion of 
"diagnosis of back problems in Thailand" does not concur 
with the service records and the Veteran's own prior 
statements regarding his claim for an upper back disability.  
The Board finds that service and post-service treatment 
records provide highly probative evidence against this claim.

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current belief that his symptoms have been present 
since his years in service, the evidence contains some 
inconsistencies (as cited above) that diminish the 
reliability of the Veteran's current recollections.  Based on 
the Veteran's conflicting statements, the Board finds that 
the Veteran is not credible to the extent that he reports the 
onset of his back problem in service.  Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995) ("Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the 
witness testimony."). 

The VA must also show by clear and unmistakable evidence that 
the Veteran's back disability was not aggravated by service.  
As stated above, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to 
manifestations of the disability prior to, during, and 
subsequent to service.  There is no evidence of a sustained 
increase in this disability during service and significant 
evidence against such a finding (as cited above).   

After separation from service, there are no treatment records 
for back pain until October 2004.  The treating physician 
noted that she began treating the Veteran for "a long 
standing problem" in December 1989.  There is nothing in the 
record to indicate a sustained aggravation of back pain due 
to an upper back disability and indeed a 17 year period with 
no evident treatment after separation.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the Veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints). 

The Veteran was afforded a VA spine and neurological 
examination in May 2007.  He reported that he was a jet 
mechanic in service and thought his upper back disability was 
related to lifting and tossing things around and sometimes 
getting hit on the railings where things were moved or 
stored.  He denied any acute injury in service.  He again 
reported the pre-service whiplash injury, stating that 
"after two months he was okay" and the pain eventually 
resolved after being treated for many years.  The examiner 
noted that the STRs indicated three treatment notices 
regarding pain between October 1969 and April 1970, with no 
further complaints of back problems until separation.  The 
examiner noted the November 1992 Mayo Clinic record which 
indicated that the Veteran's pain from the whiplash injury 
had resolved until 1987 when he fell on his back, resulting 
in back and neck discomfort.  The Mayo Clinic record also 
indicated that the Veteran went with no pain until 1991 when 
he began having headaches, providing more evidence against 
this claim.

Following a detailed physical examination, the VA examiner 
diagnosed degenerative joint disease of the thoracic spine 
with muscle spasm.  The examiner opined that it is less 
likely than not that the Veteran's upper back condition is 
related to service problems, based upon the Veteran's prior 
whiplash injury that he had prior to service.  The examiner 
noted that it is documented prior to service that the Veteran 
was still having pain and discomfort despite a normal 
examination upon entrance to service.  The examiner then 
noted that the Veteran had only three episodes documented 
with treatment in service relating to muscle spasm or pain, 
followed by a complaint of occasional back pain on the 
separation examination, which was unchanged from the entrance 
examination.  The examiner opined that there was no 
aggravation shown in service.  The examiner again referenced 
the Mayo Clinic records indicating the Veteran's history of 
neck pain having resolved and not starting again until after 
falling on his back in 1987.  The Veteran is also noted to 
have a history of osteoarthritis and a negative EMG.  Based 
upon this history, the VA examiner opined that "there has 
been established medical evidence that [the Veteran's upper 
back disability] occurred prior to enlistment, was present at 
enlistment, was not aggravated during service, with only 
three treatments noted at this time and none in the last two 
years, with an indication of resolution with a three to four 
year interim of being pain free until the veteran fell on his 
back in 1987 and was then evaluated November 5, 1992 by Mayo 
Clinic for the upper back complaints."  The examiner opined 
that it is less likely than not that the upper back 
disability occurred in service or was aggravated by service.

The Board finds this examination to be of great probative 
weight against this claim, as it took into account a thorough 
review of the Veteran's medical history as well as a complete 
spine and neurological examination.

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In this case, the Board rejects 
the Veteran's statements that he incurred an upper back 
disability in service and that his upper back worsened 
because of service.  The evidence that the Board finds 
probative entirely disputes both contentions.

Simply stated, the Board finds that the medical records, 
indicating a disability that was medically indicated to exist 
prior to service and was not aggravated by service, provides 
evidence against this claim.  The Board must find that the 
service and post-service medical record, indicating a 
disorder that existed prior to service and was not aggravated 
by or progressed during service, clearly and unmistakably 
outweighs the Veteran's lay contention that he has an upper 
back disability as the result of his service or aggravated by 
service. 

3.  Bilateral hearing loss

The Veteran claims bilateral hearing loss related to exposure 
to jet engine noises in service.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Importantly, the Court has also held that the regulation does 
not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran stated in support of this claim that his hearing 
was damaged due to his time in service, during which he 
worked as a jet mechanic with regular exposure to jet engine 
noise while working on or near the flight line.

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent as a jet 
mechanic with regular noise exposure.  The Veteran's 
statements regarding noise exposure and hearing loss are 
found to be very credible. 

The evidence, including service personnel records (SPRs) and 
service treatment records (STRs), indicates that the Veteran 
had mild hearing loss of the right ear upon entrance to 
service.  The February 1968 entrance examination revealed 45 
decibel loss 3000 Hertz and 25 decibel loss at 4000 Hertz.  
The left ear was within normal limits.  

Such records provide clear and unmistakable evidence that 
mild high-frequency hearing loss of the right ear existed 
prior to service.  The presumption of soundness is therefore 
rebutted for the right ear.  The question becomes whether the 
pre-existing right ear hearing loss was aggravated by active 
service, as well as whether left ear hearing loss was 
incurred in or caused by service.

The separation examination revealed 30 decibel loss at 3000 
Hertz and 10 decibel loss at 4000 Hertz in the right ear, and 
the left ear was again within normal limits, providing 
evidence against this claim.

After separation from service, there are no audiological 
records until a private evaluation by ENT Hearing Services in 
March 2002, providing some evidence against this claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints). 

The Veteran was afforded a VA audiological examination in May 
2007.  The examiner referenced the entrance and separation 
examinations cited above, as well as a May 1972 chart note 
indicating a diagnosis of possible early otitis media in the 
left ear.  The Veteran reported military noise exposure due 
to being a jet engine mechanic.  He reported using hearing 
protection when on the flight line but not when at the work 
station very nearby.  He denied significant occupational 
noise exposure after service or recreational noise exposure.  

Upon examination, the test results indicated normal hearing 
slowly sloping to a moderately severe high frequency 
sensorineural hearing loss in the right ear, and normal 
hearing slowly sloping to a severe high frequency 
sensorineural hearing loss in the left ear.  

Based upon the Veteran's normal hearing in the left ear at 
enlistment and examination, the examiner opined that it is 
less likely than not that hearing loss in the left ear is 
related to military noise exposure.  The examiner opined that 
the STRs would suggest that the pre-existing right ear 
hearing loss was not aggravated beyond a natural progression 
as a result of military noise exposure, and it is therefore 
less likely than not that hearing loss in the right ear is 
related to military noise exposure.  The Board finds that 
this medical opinion is entitled to some probative weight 
against the claim.

However, the Board can not find that the high standards of 
clear and unmistakable evidence have been met in this case.  
In this regard, the Board finds significantly more evidence 
against the back claim than with regard to the hearing loss 
claim, which is also supported by the fact that the Veteran 
was clearly exposed to loud noise during service (service 
connection for tinnitus has been granted). 

The Board cannot show by clear and unmistakable evidence that 
the hearing loss of the right ear was not aggravated by 
service.  Further, reasonable doubt as to the origin of the 
Veteran's bilateral hearing loss will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the appeal 
is granted.

4.  Neck disability and headaches

The Veteran contends that he suffers from a neck disability 
and headaches secondary to his upper back disability.

Except as provided in 38 C.F.R. § 3.310(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

In cases of aggravation of a Veteran's nonservice-connected 
disability by a service-connected disability, such Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The first requirement for any service connection claim is the 
existence of a current disability.  The private treatment 
records indicate that the Veteran has been treated for a 
cervical spine disorder and recurring headaches.  Based on 
the above, the evidence indeed shows a current neck 
disability and headaches.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The Veteran is service connected for 
tinnitus, at 10 percent disabling effective October 10, 2006.  
The Board is also granting service connection for bilateral 
hearing loss in this decision.  The Veteran is therefore 
eligible to claim service connection for any disability that 
is proximately due to or the result of tinnitus or bilateral 
hearing loss.

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately 
due to or the result of service or a service-connected 
disability.  

To fulfill the burden of proof for service connection, the 
evidence must demonstrate that the current disability was at 
least as likely as not caused by, or a result of, service or 
a service-connected disability.  

The Board will address the contention of secondary service 
connection first.  

The post-service medical records include documentation of 
treatment for a cervical spine disability and headaches.  
However, there is absolutely no reference to tinnitus or 
hearing loss in any of these records.  Indeed, the Veteran 
and his representative have only contended that these 
disabilities are secondary to his upper back disability, for 
which the Board is denying service connection.  There is 
simply no indication whatsoever that the Veteran's neck 
disability or headaches stem from the service-connected 
disabilities of tinnitus or hearing loss.

Simply stated, the Board finds that the post-service 
treatment records (overall) provide evidence against 
secondary service connection for these claims.  There is no 
indication in the medical records that the neck disability or 
headaches are proximately due to or the result of any 
service-connected disability and sufficient evidence against 
such a finding.  

The Board finds that the Veteran's assertion of a neck 
disability and headaches due to service-connected disability 
does not concur with the service or post-service records.  
The Board finds that SPRs, STRs, and post-service treatment 
records provide highly probative evidence against these 
claims, outweighing his contentions on this point.

Turning to direct service connection, the service treatment 
records (STRs) are silent for any complaints of neck pain or 
headaches.  The Veteran described a whiplash injury prior to 
service as described above, however he reported only upper 
back pain on his entrance and separation examinations, with 
no reference to neck pain or headaches.  The service records 
provide limited evidence against this claim.

The post-service treatment records include complaints of neck 
pain following a fall on his back in 1987, over 15 years 
after separation from service.  The first complaint of 
headaches occurred in 1991, when he woke up with severe 
vertigo and began having bitemporal headaches.  The post-
service records overall contain no indication that the 
claimed neck disability or headaches stem from service.

The Veteran was afforded a VA examination in May 2007.  As 
described above, the examiner cited the November 1992 Mayo 
Clinic exam that indicated treatment for whiplash for many 
years due to a pre-service injury, followed by a 1987 fall 
that resulted in neck and back pain.  The Mayo Clinic record 
also indicated the Veteran did not report headaches until 
1991 when he began experiencing bitemporal headaches along 
with vertigo.  A neurologist diagnosed cervical 
osteoarthritis and a CT scan of the head and EMG were 
negative by report.

Following a physical examination, the examiner diagnosed 
degenerative joint disease of the cervical spine and the 
thoracic spine with muscle spasm.  The examiner opined that 
the Veteran's neck condition has been established by medical 
evidence to have occurred prior to enlistment, was present at 
enlistment, was not aggravated during service, and did not 
restart until after the 1987 fall.  The examiner noted that 
the neck pain seems to be related somewhat to stress and 
multiple falls according to the medical records.  The 
examiner opined that it is less likely than not that the neck 
disability occurred in service or was aggravated by service.

Regarding the headaches, the examiner diagnosed muscle 
tension cephalgias with question of migraine.  The examiner 
opined that the headaches, which he found to be muscle 
tension type cephalgias, are related to the muscle spasms.  
The examiner opined that the headaches and neck problems are 
less than likely related to service.

The Board finds that this opinion is entitled to great 
probative weight against these claims, as it took into 
account a complete review of the Veteran's medical history as 
well as a detailed physical examination.

Simply stated, the Board finds that the post-service 
treatment records (overall) and the service records provide 
evidence against these claims.  There is no medical 
indication that the claimed neck disability or headaches are 
proximately due to or the result of service or any service-
connected disability and sufficient evidence against such a 
finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a neck disability or 
headaches on a direct or secondary basis.  

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in October 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran submitted private treatment records and was 
afforded VA examinations in May 2007.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a back disability is denied.

Service connection for a neck disability and headaches, as 
secondary to a back disability, is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


